Citation Nr: 1758310	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  14-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a pinched nerve, secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his Spouse




ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from September 1955 to June 1957, including overseas service in Korea.

This matter comes before the Board of Veterans'Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is associated with the claims file.

This matter was remanded by the Board for further development in September 2017 and is now again before the Board for appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  The competent and credible evidence does not support a finding that the Veteran has a low back disability etiologically related to service.

2.  The competent and credible evidence does not support a finding that the Veteran has residuals of a pinched nerve that are secondary to a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C. §§ 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102; 3.303 (2017).

2.  The criteria for service connection for residuals of a pinched nerve, to include as secondary to a low back disability, are not met.  38 U.S.C. §§ 1131, 5107 (b) (2012); 38 C.F.R. §§ 3.102; 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159  (c)(4).

As noted above, the Veteran's claim was remanded most recently in September 2017.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Pursuant to the Board's remand instructions, the RO contacted the Veteran to request additional information and authorization to seek additional private medical treatment records relevant to his claims.  However, the Veteran did not respond to VA's request.  

The Board notes that VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A (a).  Nonetheless, a claimant is required to cooperate fully with VA's efforts.  38 C.F.R. § 3.159 (c)(1).  Wamhoff v. Brown, 8 Vet. App. 517 (1996) (noting that VA has duty to assist the Veteran, not a duty to prove her claim while the Veteran remains passive).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist the Veteran is not a "one-way street," and that, if he desires help with his claim, he must cooperate with VA's efforts to assist).  

Based on the foregoing, the Board finds that there has been substantial compliance with the September 2017 remand directives.  Therefore, the Board may proceed with adjudicating the Veteran's claims without prejudice to him.

II.  Legal Analysis: Entitlement to Service Connection for a Low Back Disability 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For chronic diseases listed in 38 C.F.R. § 3.309 (a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307 (a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service.  As further discussed below, this presumption does not apply in this case as arthritis was not manifest until many years after service discharge. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran contends that he is entitled to service connection for a low back disability that had its onset during service in in November 1955.  See October 2009 Application for Compensation or Pension.  Specifically, the Veteran asserts that he first hurt his back when he stepped into a hole during basic training in California, then again when he slid into a trench while assuming a position in Korea.  See, e.g., June 2017 Board Hearing Transcript; April 2014 DRO Hearing Transcript.

Private medical and VA treatment records associated with the Veteran's claims establish that the Veteran has been diagnosed with a current disability-specifically, degenerative arthritis of the spine.  See July 2014 VA Examination Report.  Therefore, the Board's analysis will focus on the second and third elements of service connection-an in-service incurrence or aggravation of a disease or injury, and a nexus between the in-service incurrence and the Veteran's current disability.

Regarding evidence of an in-service injury, the Board notes at the outset that the Veteran's service treatment records (STRs) are unavailable and presumed fire-related.  See September 2010 VA Formal Finding on Unavailability of Treatment Records.  Therefore, VA has a heightened duty to consider the applicability of the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although the Veteran's STRs are unavailable for review, the Veteran is competent to report the circumstances surrounding his in-service low back injuries, as well as the onset and nature of his low back disability symptoms, and the Board finds his lay testimony to be credible in this regard.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's account of the circumstances of his injuries has been consistent.  See November 2003 Auto Related Accident Medical Treatment Record; November 20, 2007 Hill Country Chiropractic Treatment Record; June 2017 Board Hearing Transcript; April 2014 DRO Hearing Transcript.  Moreover, the record contains other credible evidence to corroborate the Veteran's contentions concerning the circumstances of his claimed low back injury.  Of record is May 1956 correspondence between the Veteran's mother and her Congressman concerning the Veteran's in-service back injury.  Also of record is a 21st Infantry Regiment morning report dated May 15, 1956, which shows that the Veteran was sent to the 121st Evac Hospital, where he was placed on light duty.  

Accordingly, the Board finds that the competent and credible evidence shows that the Veteran meets the second requirement of service connection, an in-service incurrence.  However, the evidence does not establish a nexus between the Veteran's current disability and his in-service injury.

The evidence shows that the Veteran was involved in a motor vehicle accident in November 2003.  See November 7, 2003 Texas Peace Officer's Accident Report.  During a related medical evaluation, the Veteran reported low back pain and indicated that the accident had re-aggravated an already existing problem; specifically, his in-service low back injury, as well as a later back injury he sustained after falling from a ladder.  See November 2003 Auto Related Accident Medical Treatment Record.

Private treatment records show that the Veteran sought treatment for low back pain again in November 2007.  See November 20, 2007 Hill Country Chiropractic Treatment Record.  Regarding a history of previous injury or trauma, the Veteran reported that he had injured his back in military training, then again when lifting a mower into a pickup truck.

In an April 2011 letter, private doctor W.M. reported that he had had treated the Veteran since 2008 for chronic leg and back pain.  Dr. W.M. wrote that if the Veteran's account of his in-service injury were true, then it was likely that his current back problems started at that time and with that injury. 

In an April 2014 letter, the Veteran's daughter wrote that she remembered the Veteran seeking chiropractic treatment for his back in the early 1970s.  She did not elaborate on the nature of the Veteran's back problem or whether it was related to military service.

The Veteran was afforded a VA examination concerning his claimed low back disabilities in July 2014.  The Veteran reported the circumstances of his in-service back injury and described how he had suffered from chronic low back pain ever since.  The examiner diagnosed degenerative arthritis of the spine and spinal stenosis, but concluded that the conditions were not etiologically related to service, given the lack of clinical evidence of a back disability for the better part of 50 years following discharge from active service.  The examiner acknowledged the Veteran's account of in-service low back injuries, but suggested that such a clinical history was most consistent with a lumbar strain or sprain, and added that such an injury typically resolves in several weeks to months without residuals or long-lasting sequelae.  The examiner noted that the medical record is completely silent regarding lumbar spine complaints prior to 2003.  Instead, the examiner attributed the Veteran's back problems in part to later intervening events like the 2003 motor vehicle accident, as well as to "wear and tear" associated with the normal aging process of the spine.  

As is true with any piece of evidence, the credibility and weight to be attached to medical opinions and observations are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  In this case, the VA examiner's opinion is much more thorough and complete than that of Dr. W.M.  The VA examiner's report was based on extensive review of the Veteran's entire claims file and took into account intervening events and the lack of evidence concerning a low back disability for the period of almost 50 years following discharge from service.  Dr. W.M.'s opinion did not.  Moreover, the VA examiner commented on the nature of the Veteran's described in-service injury as compared to his current low back disability in reaching a conclusion as to etiology, whereas Dr. W.M. did not.  Therefore, the Board finds the VA examiner's opinion to be the most probative evidence of record concerning a nexus between the Veteran's current disability and in-service incurrence.

The Board acknowledges that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and that the absence of evidence in the Veteran's STRs is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, the preponderance of the evidence weighs against finding an in-service incurrence or a nexus between the Veteran's low back disability and his active military service.  As previously discussed, the evidence of record is silent for any reports of or treatment for low back pain or a low back disability for nearly 50 years following discharge from active service.  Moreover, while the Veteran has been afforded ample opportunity to present additional competent evidence in support of his claim for service connection, he has failed to do so.  See 38 U.S.C. § 5107 (a). 

In weighing the evidence of record, the Board has considered lay testimony of both the Veteran and his spouse, both of whom connect the Veteran's current disabilities to his in-service low back injuries. See April 2014 DRO Hearing Transcript; June 2017 Board Hearing Transcript.  While it is true that the Veteran and his spouse, as lay persons, are competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment; they are not competent to make medical conclusions, especially as to such complex issues as the etiology of a disability.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Overall, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board finds that service connection for a low back disability is not warranted.

II.  Legal Analysis: Entitlement to Service Connection for Residuals of a Pinched Nerve, to Include as Secondary to a Low Back Disability

The Veteran also contends that he is entitled to service connection for residuals of a pinched nerve as secondary to his low back disability.  See April 2014 DRO Hearing Transcript.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, even assuming the Veteran has a diagnosed disability that was caused or aggravated by his low back disability, service connection on a secondary basis is precluded because the Board has determined that service connection for his low back disability is not warranted.  Moreover, the Veteran has not alleged-and the evidence does not show-that any currently diagnosed residual of a pinched nerve is entitled to service connection on a direct basis, per 38 C.F.R. § 3.303.

For these reasons, entitlement to service connection for residuals of a pinched nerve, to include as secondary to a low back disability, is not warranted.



ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for residuals of a pinched nerve, to include as secondary to a low back disability, is denied.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


